COOK, Judge
(concurring in part and dissenting in part):
I
The review of the Legal Officer contains the following notation:
I certify that a copy of the Legal Officer’s review and advice to the Convening Authority in the case of U. S. v. SNQM KINCHELOE was served on Defense Counsel by mailing on 6 June 1977.
Action was taken by the convening authority on June 20, 1977. By affidavit dated July 10,1979, defense counsel stated that he was in travel status to a new assignment from May 28, 1977, to June 19, 1977, and that he was “certain that ... [the review] did not reach me prior to 22 June 1977.” The review was apparently sent by certified mail to defense counsel’s new duty station and presumably was received by him shortly after he reported for duty. However, the first indication of any failure of service did not appear until July 10,1979, when appellate defense counsel filed a motion for reconsideration of the decision of the Court of Military Review. The decisive question is why defense counsel waited two years before complaining about the failure of timely service of the review.
In United States v. Hill, 3 M.J. 295, 296 (C.M.A.1977), we held that a notation on the review, “Copy to: ... Defense Counsel,” was not sufficient proof of service to com*52ply with the mandate of United States v. Goode, 1 M.J. 3 (C.M.A.1975). Here there was a certificate of service by mail which, on its face, purports regularity.1 There was no reason either for the staff legal officer to suspect any irregularity or for the Court of Military Review to go behind such a certification to make further inquiries as to whether such service, in fact, occurred.
If the Goode rule is to have its desired effect, some participation of the defense counsel is essential. The rule is one “of judicial convenience .. . [which] should not be utilized to impose onerous burdens upon the Government.” United States v. Iverson, 5 M.J. 440, 447 (C.M.A.1978) (Cook, J., concurring in the result). It was not “intended” to “become a trap for the Government nor ... [to permit] defense counsel . . . [to] do nothing and later claim some inadequacy in the good-faith attempt by the Government to effect service of the review.” United States v. Babcock, Dkt. No. 40, 148 (Cook, J., concurring). While I would not apply the Goode waiver since the facts do not show actual receipt, I believe that waiting two years to raise the issue of untimely service amounts to a form of laches by defense counsel which relieves the Government from responsibility for failure to accomplish timely service. In this regard, I also note that even now defense counsel has not submitted corrections, comments or challenges to the review. The orderly processing of cases cannot be halted in this manner; defense counsel simply waited too long.
II
While I agree with the majority that we must look outside of the Uniform Code of Military Justice 2 for guidance in resolving the issue of the disqualification of Commander Burgess, a judge of the Coast Guard Court of Military Review, I do not agree with their application of that law. I do not consider the judge’s participation in an earlier trial of the accused as trial counsel to be the disqualifying connection to the instant case; instead I am concerned with his pretrial act of producing essential evidence on a disputed question on the issue of speedy trial in a case where he subsequently sat as a judge on appeal. While he did not actually appear as a witness, the documents in question were provided from his files, and he was the authenticating source for them. The fact that the parties later stipulated to the documents’ authenticity does not remove the perception that Commander Burgess would not be able to act impartially on the case when it came before the Court of Military Review of which he was a member.
At trial the accused moved for dismissal of the charges on the ground that he had been in pretrial confinement for 107 days prior to trial in violation of United States v. Burton, 21 U.S.C.M.A. 112, 44 C.M.R. 166 (1971). Opposing counsel agreed that the accused had been confined since October 3, 1976, when his period of desertion was terminated by apprehension, until the beginning of trial. However, trial counsel contended that for the period from October 3 until November 23 the accused was serving his sentence to confinement at hard labor imposed by a special court-martial for previous unauthorized absences. Trial counsel offered in support of his contention a true copy Of a “Court Memorandum” pertaining to the earlier court-martial of the accused which contained the action of the convening authority, dated February 6, 1974. This action reads in pertinent part:
[O]nly so much of the sentence as provides for confinement at hard labor for two months, forfeiture of $120 per month for one month and performance of har'd labor without confinement for 45 days is approved. The sentence of $120 per month forfeiture for one month will be duly executed. The sentence of hard labor without confinement for 45 days is hereby deferred until Seaman Quartermaster-KINCHELOE is returned to military control. The service of the sentence *53to confinement at hard labor for two and one half months was deferred on 11 October 1973 and the deferment will remain in effect until Seaman Quartermaster KINCHELOE is returned to military control.
In response to this defense counsel contended that the deferment action would not serve to toll the running of the confinement unless it was requested by the accused and that the Government had failed to show the origin of the request for deferment. See United States v. Ledbetter, 2 M.J. 37 (C.M.A.1976). The military judge asked trial counsel to search the record of the first trial for the documents. Trial counsel responded that he had gone through the record of trial and could not find a written application from the accused for deferment of sentence, but that he wanted a recess in order to telephone the trial counsel in the prior case and the executive officer of the accused’s ship to see if they would “shed any testimony” on the matter. Further conversation between the parties established that the trial counsel was Commander Burgess and that defense counsel represented the accused at the earlier trial.
After a recess trial counsel informed the military judge that he had contacted Commander Burgess, who had agreed to provide from his own files a copy of the accused’s request for deferment and a copy of the convening authority’s action. He “invited defense counsel to” participate in a telephone call to Commander Burgess to “satisfy his own questions about whether or not the paperwork did in fact come from Commander BURGESS’S own file . .. and, ask the possibility maybe of a stipulation in that area.” Shortly thereafter trial counsel produced thermofax copies of the two documents, both of which were unsigned. Defense counsel refused to stipulate to their authenticity and objected to the military judge’s considering them as evidence. Trial counsel replied: “The only way I can authenticate that Your Honor is probably to call the person that made that, Commander BURGESS.” After a diversion to consider another issue, the military judge summarized the state of the matter in this way:
Now have counsel talked to each other or tried in some way to resolve the problems we’ve got — again I can not force the defense to stipulate as to the documents authenticity, even though it purports to have originated from the defense and— defendant and his defense counsel. Again I can not force the defense counsel to take the stand as a witness for the government .... [S]o is there some accommodation that counsel can get together and make with respect to this.
Ultimately the parties agreed to the following stipulation of fact:
The attached unsigned request for deferment and convening authority action thereon are true copies of the original located in the file of the CGC PAP AW. Neither the original nor a copy was attached to the original record of trial.
Canon 3 C(l) of the American Bar Association’s Code of Judicial Conduct (1972) provides:
C. Disqualification.
(1) A judge should disqualify himself in a proceeding in which his impartiality might reasonably be questioned, including but not limited to instances where:
(a) he has a personal bias or prejudice concerning a party, or personal knowledge of disputed evidentiary facts concerning the proceeding;
(b) he served as lawyer in the matter in controversy, ... or the judge . .. has been a material witness concerning it;
The federal statute concerning the disqualification of judges, 28 U.S.C. § 455, cited by the majority, provides for disqualification “in any proceeding in which his impartiality might reasonably be questioned” 3 *54when “he has .. . personal knowledge of disputed evidentiary facts concerning the proceedings”; and where serving “in governmental employment . . . participated as a ... material witness concerning the proceeding.” 28 U.S.C. § 455(a), (b)(1) and (3).4
In interpreting § 455, the Court in Roberts v. Bailar, 625 F.2d 125, 128, 129 (6th Cir. 1980) (footnotes omitted) held:
Section 455(a) is a self-executing provision for the disqualification of federal judges. There is no particular procedure that a party must follow to obtain judicial disqualification under § 455(a). Instead, the section sets forth a mandatory guideline that federal judges must observe sua sponte.
No longer is a judge’s introspective estimate of his own ability impartially to hear a case the determinate of disqualification ... The standard now is objecr tive. It asks what a reasonable person knowing all the relevant facts would think about the impartiality of the judge .... Even where the question is close, the judge whose impartiality might reasonably be questioned must recuse himself from the trial.
I can understand that Commander Burgess might well have forgotten his participation in either of the accused’s two trials, but I do not see how a reasonable man, upon reading the transcript of the second trial and knowing the evidentiary facts upon which an important issue was resolved, would not question his further participation in the proceeding. Indeed, Commander Burgess was the source of these evidentiary materials and at one time was being contemplated as a witness to authenticate their veracity. This situation is further exacerbated by the fact that the Courts of Military Review possess a unique fact-finding responsibility which would require consideration of the military judge’s ruling based on these same facts. Even though the specific issue of the source of the request for deferment was not litigated on appeal, a related issue questioning the extent of pretrial confinement was presented. Of course, Commander Burgess would have no difficulty in resolving the authenticity of the deferment documents since he knew they were correct copies; and his knowledge came from outside the trial proceedings.
I do not question the impartiality of Commander Burgess. As a lawyer and judge, he should be able to divorce such matters from his mind. However, at a minimum he should have disclosed his earlier participation to counsel. I personally believe he should have disqualified himself.
“[I]t is the appearance of impartiality with which we are concerned,” Roberts v. Bailar, supra at 130 (footnote omitted); “justice must satisfy the appearance of justice.” Offutt v. United States, 348 U.S. 11, 14, 75 S.Ct. 11, 13, 99 L.Ed. 11 (1954).
I would reverse the decision of the United States Coast Guard Court of Military Review and return the record for further proceedings in which Commander Burgess does not participate.

. There was a delay of 14 days before action was taken to allow for mail time.


. See United States v. Hurt, 9 U.S.C.M.A. 735, 27 C.M.R. 3 (1958).


. House Report No. 1453, 93rd Cong., 2d Sess., which accompanied P.L. 93-512, comments: This general standard is designed to promote public confidence in the impartiality of the judicial process by saying, in effect, if there is a reasonable factual basis for doubting the judge’s impartiality, he should disqualify himself and let another judge preside over *54the case. The language also has the effect of removing the so-called “duty to sit” which has become a gloss on the existing statute. [1974] U.S.Code Cong. & Ad.News, 6351, 6355.


. See Laird v. Tatum, 409 U.S. 824, 93 S.Ct. 7, 34 L.Ed.2d 50 (1972) (Memorandum of Rehnquist, J.).